Citation Nr: 0914474	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  07-37 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for right elbow 
osteochondromatosis with degenerative joint disease, 
evaluated as 30 percent disabling, prior to October 7, 2008.

2.  Entitlement to an increased evaluation for right elbow 
degenerative joint disease effectively ankylosed, evaluated 
as 40 percent disabling, from October 7, 2008.

3.  Entitlement to service connection for ulnar nerve deficit 
of the right hand secondary to right elbow disability.

4.  Evaluation of migraine headaches, currently evaluated as 
30 percent disabling.

5.  Entitlement to an effective date prior to November 29, 
2005, for service connection for migraine headaches.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from March 1985 to August 
1991.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from August 2006 and April 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada.  

While the appellant has never raised a claim for service 
connection for a nerve injury of the right hand, the Board 
finds that service connection is warranted for nerve injury 
secondary to the Veteran's service-connected right elbow 
disorder.  Report of VA examination dated November 2004 
reflects a diagnosis for ulnar nerve deficit of the right 
hand secondary to right elbow disability.  The Board also 
notes that nerve impairment is separately rated from 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5213, Note.  However, based on the limited medical findings 
of record, an evaluation cannot be made at this time.  
Therefore, referral of the issue of the evaluation of ulnar 
nerve deficit is necessary.  


In January 2009, the appellant testified along with his 
spouse before the undersigned Acting Veterans Law Judge (VLJ) 
at a videoconference hearing.  A transcript of this 
proceeding is associated with the claims file.  In connection 
with the January 2009 hearing the appellant submitted 
additional along with a waiver of RO review. 


FINDINGS OF FACT

1.  Prior to October 7, 2008, the appellant's right elbow 
disability was manifested by pain and limitation of motion 
with right forearm flexion of 80 degrees and extension is 90 
degrees, and supination to 70 degrees and pronation to -20 
degrees.  The range of motion is limited to a 50 degree arc 
between 20 and 70 degrees on pronation/supination.

2.  From October 7, 2008, the appellant's right elbow 
disability is manifested by markedly limited range of elbow 
and forearm motion, essentially a 5 degree arc, due to 
degenerative joint disease and osteochondromatosis, analogous 
to ankylosis.

3.  There is competent medical evidence an ulnar nerve 
deficit of the right hand as well as competent medical 
evidence linking the ulnar nerve deficit of the right hand to 
the appellant's service-connected right elbow disability. 

4.  The appellant has very frequent completely prostrating 
migraine headaches that occur 2 or more times a month.

5.  A statement received on November 29, 2005, may be 
liberally construed as a request for service connection for 
migraine headaches; no claim for service connection was 
received by VA prior thereto.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 30 percent 
prior to October 7, 2008, for right elbow osteochondromatosis 
with degenerative joint disease are not met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5010-5213 (2008).

2.  The criteria for an evaluation greater than 40 percent 
from October 7, 2008, for right elbow degenerative joint 
disease, effectively ankylosed, are not met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5010-5205 (2008).

3.  Service connection for ulnar nerve deficit of the right 
hand secondary to right elbow disability is established.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2008).

4.  The criteria for an initial evaluation greater than 30 
percent for migraine headaches are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.21, 
4.124a, Code 8100 (2008).

5.  An effective date prior to November 29, 2005, for a grant 
of service connection for migraine headaches at the 30 
percent disability level is not warranted.  38 C.F.R. §§ 38 
U.S.C.A. §§ 5101(a), 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.151, 3.155, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before proceeding with an analysis of this appeal, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).

VCAA requires notification in at least three dimensions in 
all increased compensation claims.  At minimum, the claimant 
should be notified (1) that it is his responsibility to 
provide evidence that his disability has worsened and of what 
impact that has had on his occupation and life; (2) that the 
disability rating will be based on application of the 
relevant diagnostic code (DC) to his condition; and (3) of 
examples of the types of medical and lay evidence that might 
be submitted. See Vasquez-Flores v. Peake, 22 Vet. App. 37, 
43-44 (2008).

The Board finds that VA satisfied its duty to notify by means 
of letters sent to the appellant in February 2006, May 2007, 
and September 2008.  The February 2006 letter informed him of 
what evidence was required to substantiate the claims for 
service connection and, generally, for an increased rating, 
and of his and VA's respective duties for obtaining evidence.  
Specifically, the February 2006 letter contained the 
requirements for obtaining service connection and an 
increased evaluation in a section entitled "What Must The 
Evidence Show To Establish Entitlement?".  This letter also 
notified the appellant of his and VA's respective duties in 
obtaining evidence for the claim.  In a May 2007 letter, 
which notified the appellant of the grant of service 
connection for migraine headaches at the 30 percent 
disability level, VA notified the appellant of how VA 
determines disability ratings and effective dates.  In a 
September 2008 letter, VA provided the required Vasquez-
Flore-type notice on the claim for increase for the right 
elbow.  The Board notes that the migraine claim is a 
downstream issue arising from an initial grant of service-
connection and, therefore, the Vasquez-Flore-type notice is 
not required.

In Pelegrini, the Court of Appeals for Veterans Claims (the 
Court) held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, VA 
provided notice of the disability rating and effective date 
elements of the appellant's claim after the initial 
adjudication of the claims.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) (notice of the disability rating and 
effective date elements of a claim must be provided prior to 
the initial adverse action).  This is error and presumed 
prejudicial to the appellant unless VA can demonstrate 
otherwise.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  In this case, the Board finds that there is no 
prejudice to the appellant in this timing error because the 
claims were subsequently readjudicated in April 2008, and 
October 2008, and VA sent the appellant a Statement of the 
Case (SOC) and Supplemental SOCs dated the same notifying him 
of the actions taken and evidence obtained or received.  
Essentially, the appellant has not been deprived of 
information needed to substantiate his claims and the very 
purpose of the VCAA notice has not been frustrated by the 
timing error here.  In the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).

The Board finds that any deficiency in the notice content or 
timing is harmless error.  See Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) (finding that the Board erred by relying 
on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, the Court found that the evidence established 
that the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.).  
In this case, based on the communications sent to the 
appellant over the course of this appeal, the appellant may 
be reasonably expected to understand the information or 
evidence needed to substantiate his claims.  Also, upon 
review of the appellant's contentions as presented in writing 
and testimony, the Board finds that he had actual knowledge 
of the evidence required in order to obtain the benefits 
sought.  Therefore, if there has been any deficiency in the 
notice content or timing, the Board concludes that the 
presumption of prejudice on the VA's part has been, in 
effect, rebutted.

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  VA and private 
treatment records have been associated with the claims 
folder.  Additionally, VA afforded the appellant examinations 
for both the right elbow and headache disorders.  Also, VA 
afforded him the opportunity to appear for a hearing.  In 
January 2009, the appellant and his spouse provided sworn 
testimony on the matters currently under appeal.  The Board 
finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).

I.  Disability Evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.

Separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged."  Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (staged ratings are appropriate when the 
factual findings show distinct period where the service-
connected disability exhibits symptoms that would warrant 
different ratings.); see also Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history. 38 C.F.R. § 4.1.

A.  Right Elbow Disability

Historically, by a September 1992 rating decision, service 
connection was established for osteochondromatosis of the 
right elbow (major) with slight loss of range of motion at 
the 10 percent disability level under Diagnostic Code 5003-
5207.  Following right elbow surgery in April 2004, the 
appellant received a temporary total rating based on 
convalescence.  In a January 2005 rating decision, under 
Diagnostic Code 5010-521, a 30 percent disability evaluation 
was assigned for osteochondromatosis with degenerative joint 
disease of the right elbow.  The 30 percent evaluation was 
continued following termination of the appellant's temporary 
total evaluation for convalescence.

In December 2005, the appellant requested an increased 
evaluation for right elbow disability.  Specifically, he 
requested separate disability evaluations for the abnormal 
elbow symptomatology.  In support of his claim, the following 
evidence was obtained or received.

Medical records from the appellant's private physician show 
that, in November 2003, the appellant was seen with complaint 
of right elbow pain and loss of range of motion.  Clinical 
findings showed well-healed surgical scars around the right 
elbow.  There was no effusion.  The physician indicated "He 
lacks about 40 [degrees] to full extension, right elbow and 
his flexion is to 135 [degrees]."  Pronation/supination was 
full at 90/90.  Neurovascular status was intact.  The skin 
was intact and all compartments were soft.  The impression 
was right elbow pain and loss of range of motion, rule out 
intra articular loose bodies and degenerative joint disease.

On follow-up evaluation by his private physician in February 
2004, the appellant had complaints of right hand numbness and 
tingling (4th and 5th fingers).  Objectively, Tinel's at the 
elbow was positive at the ulnar nerve.  Intrinsic musculature 
of the hand was intact.  There were no signs of atrophy or 
asymmetry.  Passive range of motion of the right elbow was 
extension of -35 degrees and flexion to 135 degrees.  
Pronation/supination was full at 90/90.  There were 
complaints of pain on motion.  X-ray revealed spurs.  The 
impression was degenerative joint disease with ulnar nerve 
entrapment of the right upper extremity.  Surgery was 
planned.

Private medical records reflect that, in April 2004, the 
appellant underwent anterior lateral arthrotomy and 
debridement of synovial and bone spurs along with ulnar nerve 
decompression and medial epicondylectomy of the right elbow.   
VA granted the appellant a 100 percent rating from April to 
November 2004.

In November 2004, a VA examination was conducted.  The 
appellant complained of severe elbow pain, rating it 7 out of 
10 on a scale with 10 as the worst pain.  He reported that 
his elbow was aggravated by heavy lifting, such as lifting 
items weighing 10 pounds or more.  He also reported that 
ulnar nerve numbness had resolved, and that he had normal 
sensation in the right hand and fingers.  The appellant 
indicated that he could make a tight fist with the right 
hand, but that he had residual grip weakness and marked 
limitation of motion.  He stated that he takes medication for 
right elbow pain with mild benefit and no adverse side 
effects, his condition is stable without flare-ups, and he 
uses no braces or supports.  The appellant reported that was 
unable to write for longer than 10 minutes, had difficulty 
bringing his arm to his mouth to brush his teeth, is unable 
to use manual can-opener, is unable to drive a manual 
transmission car, and is unable to participate in sporting 
activities due to his elbow condition.  Objectively, there 
were well-healed scars, without inflammation, of the right 
elbow.  There was mild tenderness over the right elbow.  
Extension was -7 degrees and flexion was 100 degrees, with 
pain on range of motion.  Right elbow pronation/supination 
was 7/10 degrees with pain.  Both arms were symmetric at 28.5 
centimeters (cm) at the bicep; the right forearm was 1 cm 
less than the left, measuring 26 cm.  Grip strength in the 
right hand was 18, 18, and 20 with complaint of right elbow 
pain, as compared to 40, 42, and 40 on the left without pain.  
Examination of the right hand revealed wasting of the 
intraosseous musculature and weakness of abduction of 
fingers.  There was normal motion of the right hand.  The 
appellant could bring the tips of the fingers to the distal 
palmar crease and the tip of the thumb to the base of the 
little finger.  There was normal sensation throughout the 
right hand, including the ulnar nerve distribution.  There 
was no tenderness of the right wrist and full pain-free 
unrestricted range of motion of the right wrist.  There was 
additional limitation of elbow motion of about 4 to 5 degrees 
with repetitive activity.  No ankylosis was shown.  X-ray 
revealed deformity of the radial head and gapetilum of the 
right elbow, bony osteophytes, and mild narrowing of the 
trochlear joints.  The diagnosis was right elbow status post 
three arthroscopic and one open surgery as treatment for 
osteochondritis dissecans, degenerative joint disease, and 
loose bodies within the right elbow having residual marked 
painful limited right elbow motion.  Also, diagnosed was 
ulnar nerve deficit of the right hand secondary to right 
elbow condition.

VA outpatient treatment records dated April 2004 reflect 
complaints of off-and-on elbow pain and request for 
prescription refill.

A letter dated April 2005 from the appellant's private 
physician reflects that the appellant has "severe 
hypertrophic arthritis of the bilateral elbows" and has had 
several surgeries on the right elbow.  The physician noted 
that the appellant was expected to have continued arthritis 
pain and stiffness, and only minimal improvement.

VA outpatient treatment records dated March to September 2005 
reflect complaints of right elbow pain and requests for early 
refills on his prescribed pain medication.  In July 2005, 
there was 95 degrees of right elbow flexion; the appellant 
was unable to hyperextend.  The appellant complained of off-
and-on pain.  In August 2005, the appellant reported that 
"he had been suffering a lot of pain while doing his yard 
work" and that he took more pain medication than prescribed.  
In September 2005, the appellant reported again that he used 
more medication than prescribed because "he lifted a lot of 
stuff in his garage."

An October 2005 VA outpatient treatment note reflects sensory 
to light touch intact of bilateral hands, good intrinsic 
strength bilaterally, and sensory light touch diminished at 
perimeter of surgical scars.

In June 2006, a VA examination was conducted.  The appellant 
reported weakness, stiffness, swelling, heat, redness, 
instability, giving way, locking, fatigability, and lack of 
endurance.  He described "loose bodies" which additionally 
affect range of motion.  The appellant reported taking 
Oxycodone and Naprosyn.  He also reported daily flare-ups 
lasting from 8 to 12 hours, precipitated by increased use or 
regular use.  Symptoms are alleviated with medication, 
decreased use, and rest.  The appellant reported that he was 
unable to work on a regular basis because of his elbow 
condition.  Objectively, the appellant appeared in some 
distress due to pain and guarded the right elbow.  There was 
a 11 cm well-healed surgical scar of ulnar aspect of right 
elbow.  Also, there were 9 cm and 2 cm well-healed scars of 
the radial aspect.  The right elbow was warm to touch, 
diffusely tender throughout, and with mild distortion to the 
underlying tissue of the ulnar aspect.  Pain was 7 of 10 
today.  Right elbow extension was to 90 degrees and flexion 
was to 80 degrees, demonstrating a 10 degree range of motion.  
There was limited range of motion of 50 degree arc between  
20 and 70 degrees supination; therefore, supination to 70 
degree and pronation to -20 degrees.  The appellant was 
guarded due pain, and the examiner reported "increasing pain 
and loose bodies limit range of motion."  There was no 
additional loss of range of motion with repetitive motion, 
but function was additionally limited by pain following 
repetitive use.  The examiner reported that "Pain causes 
major functional impairment."  The diagnosis was 
osteochondromatosis with degenerative joint disease of the 
right elbow.

On VA examination in October 7, 2008, the appellant was 
observed to hold his right arm firmly against his thorax with 
the elbow flexed at 90 degrees and with any attempt to move 
the elbow exquisite pain.  Range of motion testing showed 93 
degrees of flexion, and that the appellant lacked 88 degrees 
of full extension.  The arc of motion was limited to 5 
degrees.  No additional motion could be elicited from this 
elbow joint.  The examiner stated that the appellant lacked 
23 degrees of pronation and that there was 54 degrees of 
supination.  The arc of motion was from 23 to 54 degrees; the 
arc of motion was 31 degrees and very painful.  Function was 
additionally limited by pain, fatigue, weakness, and lack of 
endurance.  The diagnosis was synovial osteochondromatosis 
with degenerative joint disease and marked limitation of 
motion.  The examiner commented that there was essentially no 
function available to the appellant and noted that the 
appellant was unable to grocery, perform household chores, 
write, and use a computer keyboard.  It was further noted 
that the appellant had difficulty with toileting, dressing, 
bathing, feeding, and driving.

The appellant submitted letters from his VA physician 
regarding vocational rehabilitation, which noted that the 
appellant had "marked limitation of use of both upper 
extremities."  See Letters by Dr. Padre, dated December 2006 
and December 2007.  Also, the appellant submitted copies and 
extracts of prior Board decisions and General Counsel 
Opinions.  The appellant and wife provided sworn testimony 
concerning the functional impairment associated with the 
appellant's elbow disability, and the appellant argued that 
separate disability evaluations were warranted based on 
different medical findings.

Analysis

Arthritis, due to trauma, substantiated by x-ray findings, is 
rated as degenerative arthritis (Diagnostic Code 5003).  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by x-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Limitation of flexion of the major forearm to 70 degrees may 
be assigned a 30 percent evaluation; a 40 percent evaluation 
requires flexion limited to 55 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5206.

Limitation of extension of the major forearm to 90 degrees 
may be assigned a 30 percent evaluation; a 40 percent 
evaluation requires extension limited to 100 degrees.  38 
C.F.R. § 4.71a, DC 5207.
Limitation of supination of either arm to 30 degrees or less 
is rated 10 percent.  Limitation of pronation of the major 
arm is rated 30 percent if motion is lost beyond the middle 
of the arc.  38 C.F.R. § 4.71a, Code 5213.  The Board 
interprets this regulation to mean that if pronation of the 
major hand is limited to 40 degrees or less, then a 30 
percent rating is warranted.  See 38 C.F.R. § 4.71, Plate I.

Plates I and II of Section 4.71 of the Schedule provide a 
standardized description of ankylosis and joint motion 
measurement. The anatomical position is considered as zero 
degrees, with two major exceptions: (a) shoulder rotation - 
arm abducted to 90 degrees, elbow flexed to 90 degrees with 
the position of the forearm reflecting the midpoint zero 
degrees between internal and external rotation of the 
shoulder; and (b) supination and pronation -the arm next to 
the body, elbow flexed to 90 degrees, and the forearm in mid- 
position zero degrees between supination and pronation.  
38 C.F.R. § 4.71 (Measurement of ankylosis and joint motion).  
Normal flexion of the elbow is from zero to 145 degrees.  38 
C.F.R. § 4.71, Part 4, Plate I.  Also pursuant to Plate I of 
Section 4.71 of the Schedule, normal forearm pronation is 
from zero to 80 degrees, normal forearm supination is from 
zero to 85 degrees, normal wrist dorsiflexion (extension) is 
from zero to 70 degrees, and normal wrist palmar flexion is 
from zero to 80 degrees.  38 C.F.R. § 4.71, Part 4, Plate I.

As an initial matter, the Board finds that a uniform 
disability rating is warranted for the 30 percent evaluation 
prior to October 7, 2008, and for the 40 percent evaluation 
from October 7, 2008.  See Fenderson, supra.

	
        

i.  Prior to October 7, 2008

The appellant is currently evaluated at the maximum allowable 
disability level for limitation of motion (pronation) prior 
to October 7, 2008.  Under Diagnostic Code 5213, a rating in 
excess of 30 percent is not available for limitation of 
pronation.  Impairment of supination or pronation with bone 
fusion and the hand fixed in supination or hyper-pronation 
may warrant a 40 percent disability evaluation.  However, 
this is not shown.  Additionally, the medical findings of 
records show that the appellant has right (major) forearm 
flexion limited to greater than 55 degrees and extension 
limited to less than 100 degrees.  On VA examination in June 
2006, right elbow flexion was to 80 degrees and extension was 
to 90 degrees.  Ankylosis or medical findings that more 
closely approximate ankylosis are not shown prior to October 
7, 2008.  Therefore, prior to October 7, 2008, the criteria 
for an evaluation greater than 30 percent under these Codes 
are not met.  See 38 C.F.R. § 4.71, Diagnostic Codes 5205-
5207.

	b.  From October 7, 2008

From October 7, 2008, medical findings from VA examination 
conducted on that day show right elbow flexion was to 93 
degrees and extension was to 88 degrees.  The examiner noted 
that the appellant had essentially no right arm function due 
to pain and a 5 degree arc of motion (flexion/extension).  
From this date, the right elbow is shown to be effectively 
favorably ankylosed.  A higher disability evaluation is not 
available for ankylosis unless it is intermediate or 
unfavorable.  Ankylosis, intermediate, at an angle of more 
than 90 degrees, or between 70 degrees and 50 degrees, 
warrants a 50 percent rating (major); ankylosis, unfavorable, 
at an angle of less than 50 degrees or with complete loss of 
supination or pronation, warrants a 60 percent rating 
(major).  But here, the appellant's range of motion on recent 
examination was at an angle between 90 degrees and 70 
degrees, consistent with favorable ankylosis, and there was 
31 degree arc of motion on supination/pronation.  Therefore, 
no more than a 30 percent evaluation is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5205.

Diagnostic Codes 5209-5212 are inapplicable in this case 
because the appellant does not have any malunion, nonunion, 
or joint fracture of the elbow.

Having carefully reviewed the appellant's argument and 
testimony, it appears that he seeks "separate" evaluations 
under various Diagnostic Codes, rather than increased 
evaluations under any particular Diagnostic Code.  The 
assignment of separate disability evaluations based on 
limitation of flexion, extension, pronation, and supination 
is prohibited.  38 C.F.R. § 4.14.  Similarly, a separate 
rating for arthritis and limitation of motion is prohibited.  
Id.  The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
over compensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  In the case of arthritis, 
the Board notes that the limitation of motion is essentially 
the predicate for rating arthritis as a disability.  See 
generally, 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  
Thus, while the appellant argues that his elbow disorder 
should be rated analogous to knee disability, and cites 
VAOPGCPREC 23-97 as support for this proposition, the Board 
finds that the appellant ignores that the recognized 
manifestation of arthritis is limited range of motion.  The 
appellant's case, unlike that presented in VAOPGCPREC 23-97, 
does not involve additional disability.  In VAOPGCPREC 23-97, 
VA acknowledges that arthritis and instability of the knee 
are entirely different manifestation of knee disability and, 
therefore, separate ratings are warranted based on arthritis 
and instability because the rules on pyramiding---
compensation based on duplicative or overlapping 
symptomatology---are not violated.

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different Diagnostic 
Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).  Furthermore, Part 4 of the 
Schedule provides that "In all forearm and wrist injuries, 
codes 5205 through 5213, multiple impaired finger movements 
due to tendon tie-up, muscle or nerve injury, are to be 
separately rated and combined not to exceed rating for loss 
of use of hand.  38 C.F.R. § 4.71a, Diagnostic Code 5213, 
Note.

The Board has considered whether there is residual hand or 
wrist impairment due to right elbow disability that may be 
separately rated for the period prior to and from October 7, 
2008.  However, the records show no residual musculoskeletal 
disability of the right hand or wrist.  Report of VA 
examination dated November 2004 shows no tenderness of the 
right wrist and full pain-free unrestricted range of motion.  
There were no complaints or findings relative to the right 
hand or wrist on VA examination in June 2006 or October 2008.  
Therefore, a separate rating is not warranted here.

However, the Board finds that a separate disability 
evaluation is warranted for nerve injury.  Report of VA 
examination dated November 2004 reflects a diagnosis for 
ulnar nerve deficit of the right hand secondary to right 
elbow disability.  The Board also notes that nerve impairment 
is separately rated from limitation of motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5213, Note.  However, based on the 
limited medical findings of record, an evaluation cannot be 
made at this time.  Therefore, referral of the issue of the 
evaluation of ulnar nerve deficit is necessary.  

The Board has further considered the appellant's functional 
loss due to pain on motion, under the provisions of 38 C.F.R. 
§§ 4.40, 4.45 for all rating codes potentially applicable to 
the appellant's disability.  DeLuca v. Brown, 8 Vet. App. 
202, 207-8 (1995).  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
Here, the Board finds that the effects of pain reasonably 
shown to be due to the service-connected right elbow 
disability are contemplated in the disability ratings awarded 
both prior to and from October 7, 2008.  There is no 
indication that pain or any other impairment, due to 
disability of the right elbow, has caused functional loss 
greater than that contemplated by the evaluations assigned 
both prior to and from October 7, 2008; any additional 
functional impairment is not tantamount to, nor does it more 
nearly reflect ankylosis prior to October 7, 2008, or loss of 
use of the right arm from October 7, 2008.  38 C.F.R. § 4.40, 
4.45; DeLuca v. Brown, supra.

The Board notes that the term "loss of use" of a hand or 
foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition 
where no effective function remains other than that which 
would be equally well served by an amputation stump at the 
site of election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc. in the case of the hand, could 
be accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity.  In this case, the 
appellant has retained function as shown by the 30 degree arc 
of motion on pronation/supination during his most recent VA 
examination in October 2008.  At this examination, the 
appellant reported difficulty with daily tasks and chores, 
and requiring help with dressing, feeding, and bathing.  
Ankylosis of two major joints of the right extremity is not 
shown.  Therefore, the medical findings do not support a 
finding that the appellant has "loss of use" of the right 
upper extremity.

In summary, disability ratings greater than 30 percent prior 
to October 7, 2008, and greater than 40 percent from October 
7, 2008, are not warranted.  A uniform disability rating is 
appropriate both prior to and from October 7, 2008, as the 
disability picture is does not show any significant variation 
to reasonably warrant further staged ratings.  Fenderson and 
Hart, supra.  Here, there is no basis for separate disability 
evaluations based on arthritis and limitation or motion, or 
other manifestations of right elbow disability.  

B.  Migraine Headaches

The appellant contends that service-connected migraine 
headaches are more disabling than currently evaluated.  His 
migraine headaches are rated as 30 percent disabling under 
Diagnostic Code 8100.  A 50 percent rating is warranted for 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability; a 30 percent 
rating is warranted for characteristic prostrating attacks 
occurring on an average once a month over last several 
months.  38 C.F.R. § 4.124a, DC 8100.  "Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned."  
38 C.F.R. § 4.7.

The evidence of record reflects that the appellant reported, 
during VA outpatient treatment in April 2005, having migraine 
headaches.  He stated that these occur 2 to 3 times a month, 
were debilitating, and required him to stay home.  The 
assessment was migraine.  Medications included Sumatriptan 
nasal spray.  A December 2005 VA treatment note reflects that 
the appellant was seen for renewal of migraine medication.  
Pain intensity was reported as 7 of 10.  The appellant 
indicated that headache was associated with numbness and 
tingling sensation of the arms and temporary loss of 
peripheral vision in the right eye.  He reported a frequency 
of "about every two weeks."  He further reported use of 
Sumatriptan nasal spray with relief.
In a statement received in January 2006, the appellant 
reported having increased migraine headaches occurring for 
the past several months 2 or more times a month and 
occasionally twice a week, which he described as debilitating 
and "leave me bedridden for up to 4 days."

In June 2006, a VA examination was conducted.  The appellant 
reported migraine headache occurring 3 to 5 times a month.  
He reported weakness, fatigue, aura, scintillating lights, 
peripheral vision loss, hearing that is painfully acute, and 
nausea.  The further reported that a migraine attack is 100 
percent debilitating.

The appellant submitted letters from his VA physician on the 
matter of vocational rehabilitation.  The physician 
references the appellant upper extremity disabilities as 
impacting "gainful occupation."  No mention was made of 
migraine.

On VA examination in October 2008, the appellant reported 
headaches occurring 4 to 5 times a month and lasting 2 to 3 
days.  Other symptoms included aura, scintillating 
scotomatoa, paresthesias in the hemiparesthetic distribution, 
loss of vision, change in hearing acuity, difficulty 
speaking, and sometimes hemiplegia.

At his January 2009 hearing, the appellant testified that 
"Sometimes I can have two or three [headaches] in a week.  
When I have that many in a week they're not very bad, okay 
but when I have the bad one, it'll put me in bed for up to 
three days."  The appellant argued that his headaches were 
capable of producing severe economic inadaptability.

Here, in weighing the evidence of record, the Board concludes 
that the preponderance of the evidence is against an 
evaluation greater than 30 percent for migraine headache.  
The appellant's reports a frequency of 2 to 3 times a month 
between April 2005 and January 2006, and more recently a 
frequency of 3 to 5 times a month since June 2006.  The 
appellant is competent to report the onset of headaches, 
frequency, duration, and severity as these are all matters 
within his personal knowledge, as it comes to him through his 
senses.  Layno v. Brown, 6 Vet. App 465, 470 (1995).  
Furthermore, the appellant is credible.  He has reported 
similar symptomatology associated with his migraine headaches 
during treatment as well as in statements made in connection 
with his compensation claim.  He describes his headaches as 
debilitating and his spouse testified that he cannot think or 
function during episode of migraine headache.  Accordingly, 
the Board is satisfied that he has very frequent completely 
prostrating headaches.

However, attacks productive of severe economic inadaptability 
are not shown.  A letter dated December 2006 from the 
appellant's private VA physician shows that his medical 
problems and medications for migraine headaches and bilateral 
elbow disability would preclude the appellant from committing 
to any time sensitive assignments as he could be 
"incapacitated for extended periods."  On the subject of 
vocational rehabilitation the same physician wrote in a 
December 2007 letter that marked limitation on use of both 
upper extremities makes the appellant unable to successfully 
secure a gainful occupation.  He further wrote that "the 
veteran's situation warrants consideration of self employment 
as an option like setting up a small family business."  The 
Board finds that this evidence is highly probative and weighs 
against a finding that migraine headaches are productive of 
severe economic inadaptability.

The Board acknowledges that VA regulations do not define the 
meaning of "productive of severe economic inadaptability".  
Pierce v. Principi, 18 Vet. App. 440 (2004) (requiring the 
Board to explain how the migraine rating criteria was applied 
to the veteran's vascular headaches).  However, the Court has 
indicated that, while there need not be a showing of 
unemployability (Pierce, supra at 445), at a minimum, there 
should be an indication that the headaches interfere with the 
ability to earn money from work.  Here, there is no such 
evidence in the record.

Accordingly, the claim is denied.  Absent a relative balance 
of the evidence, the evidence is not in equipoise and the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

C.  Extra-Schedular Consideration

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the appellant raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1).  There has been no showing by the appellant that 
his service-connected right elbow or migraine headache 
disabilities have necessitated frequent hospitalizations 
beyond that contemplated by the rating schedule or have 
caused a marked interference with employment.  In the absence 
of such factors, the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

II.  Effective Dates

Generally, the effective date of an award of a claim is the 
date of receipt of the claim application or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  If a claim for disability 
compensation is received within one year after separation 
from service, the effective date of entitlement is the day 
following separation or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal 
communication, in writing, requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Here, the RO received a letter on November 29, 2005, from the 
appellant, which was liberally construed as a requested for 
service connection for headaches although there is no mention 
of headaches.  Thereafter, in January 2006, VA received VA 
Form 21-4138, from the appellant, wherein he specifically 
requested service connection for migraines.

No claim, formal or informal, for entitlement to service 
connection for a migraine headache is shown to have been 
submitted prior to November 29, 2005.

The appellant has directed the Board's attention to the 
provisions of 38 C.F.R. § 3.400(o)(2) as a basis for granting 
service connection from the earliest date migraine headache 
is "ascertainable."  However, this provision pertains to 
claims for "increase" only, where entitlement to 
compensation has been previously established.  The 
appellant's claim involves an initial grant of entitlement to 
compensation.  Therefore, the regulatory provision referenced 
by the appellant is not applicable here and his basis for an 
earlier effective date has no merit.

Based on a review of the evidence on file, the Board finds 
that the effective date of November 29, 2005, is the earliest 
effective date assignable for the issue on appeal.


ORDER

A rating greater than 30 percent prior to October 7, 2008, 
for right elbow osteochondromatosis with degenerative joint 
disease is denied.

A rating greater than 40 percent from October 7, 2008, for 
degenerative joint disease with effective ankylosis of the 
right elbow is denied.

Service connection for ulnar nerve deficit of the right hand 
secondary to right elbow disability is granted.

An initial evaluation greater than 30 percent for migraine 
headaches is denied.

An effective date prior to November 29, 2005, for service 
connection for migraine headaches is denied.



______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


